           Case 1:20-cv-09498-CM Document 5 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIMOTHY WARD,
                              Plaintiff,
                                                               20-CV-9498 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS, et al.,
                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        When Plaintiff filed this complaint, he was detained at the Vernon C. Bain Center. By

order dated November 16, 2020, the Court directed Plaintiff to either pay the $402.00 in fees that

are required to file a civil action in this court or submit a completed request to proceed in forma

pauperis (“IFP application”) and prisoner authorization within thirty days. That order alerted

Plaintiff that if he failed to comply within the time allowed, the action would be dismissed. (ECF

3.) On December 2, 2020, the order was returned to the Court with a notation on the envelope

indicating that Plaintiff is no longer held at that facility. Plaintiff has not complied with the

Court’s order, has failed to notify the Court of a change of mailing address, and has not initiated

any further contact with the Court, written or otherwise. Accordingly, Plaintiff’s complaint, filed

IFP pursuant to 28 U.S.C. § 1915(a)(1), is dismissed without prejudice. See 28 U.S.C. §§ 1914,

1915.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff at his last known

address and note service on the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-09498-CM Document 5 Filed 12/28/20 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   December 28, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
